UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 18, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4141 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland13-1890974 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 2 Paragon Drive Montvale, New Jersey 07645 (Address of principal executive offices) Registrant’s telephone number, including area code: 201-573-9700 Securities registered pursuant to Section 12 (b) of the Act: Title of each className of each exchange on which registered Common Stock - $1 par valueOTC Markets, Inc. 9.375% Notes, due August 1, 2039OTC Markets, Inc. Securities registered pursuant to Section 12 (g) of the Act:None Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes [ x ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ­­­­­ Non-accelerated filerx ­­­­­Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yes [] No [ X ] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] The number of shares of common stock outstanding as of the close of business on July 27, 2011 was 53,852,470. EXPLANATORY NOTE The Great Atlantic & Pacific Tea Company, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10Q/A (this “Amendment”) to amend our Quarterly Report on Form 10-Q for the quarter ended June 18, 2011, which was filed with the Securities and Exchange Commission (the “SEC”) on July 29, 2011 (the “Original Filing”). Confidental treatment was requested for certain portions of the Supply, Distribution and Related Services Agreement dated May 29, 2011 by and between the Company and C&S Wholesale Grocers, Inc.pursuant to a confidental treatment request filed with the Commission on July 29, 2011. OnSeptember 19, 2011 the SEC delivered to the Company a response letter in which the SEC requested that the Company re-file the redacted agreement. Except as set forth in Part III, no other changes are made to the Original Filing.The Original Filing continues to speak as of the date of the Original Filing.Unless expressly stated, this Amendment does not reflect events occurring after the filing of the Original Filing, nor does it modify or update in any way the disclosures contained in the Original Filing. PART II.OTHER INFORMATION ITEM 6 – Exhibits (a)Exhibits required by Item 601 of Regulation S-K EXHIBIT NO.DESCRIPTION 10.1** Supply, Distribution and Related Services Agreement dated May 29, 2011 by and between the Company and C&S Wholesale Grocers, Inc. 31.1* Certification of the Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certification of the Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 * Filed with this Form 10-Q/A ** Confidential treatment has been requested for certain portions thereof pursuant to a confidential treatment request filed with the Securities and Exchange Commission (the “Commission”) on July 29, 2011.These provisions have been omitted from the filing and submitted separately to the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. Date:December 6, 2011 By:/s/ Christopher W. McGarry Christopher W. McGarry, Senior Vice President, and General Counsel
